Citation Nr: 0721312	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.
 
2.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability, status post Achilles tendon 
repair.

3.  Entitlement to an initial compensable rating for a scar 
on the left nostril.

4.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran had active military service from August 1964 to 
July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Huntington, 
West Virginia and Baltimore, Maryland.

In October 2005, the Board remanded these matters to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the veteran's claims (as reflected in 
an April 2007 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran cancelled scheduled examinations and has not 
indicated a willingness to report for VA examinations.

3.  The claims file does not include medical evidence of a 
nexus between the claimed back disorder and the veteran's 
military service.  

4.  The veteran canceled a VA examination scheduled in May 
2006 for the purpose of evaluating the severity of his left 
ankle disorder; he did not respond to an inquiry as to 
whether he would attend another examination if rescheduled.  

5.  The veteran canceled a VA examination scheduled in April 
2006 for the purpose of evaluating the severity of the scar 
on the left nostril; he did not respond to an inquiry as to 
whether he would attend another examination if rescheduled.  
6.  The veteran canceled a VA examination scheduled in May 
2006 for the purpose of evaluating the severity of 
hemorrhoids; he did not respond to an inquiry as to whether 
he would attend another examination if rescheduled.  


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for a disability rating higher than 10 
percent for a left ankle disability have not been met.  1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.655, 4.7, 4.71a, Diagnostic Code 5271 (2006).

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected scar on the left nostril 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.118, including Diagnostic Codes 
7801 (Prior to and from August 30. 2002).

4.  The criteria for an initial compensable evaluation for 
service connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2001, October 2005, March 2006 and 
September 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)). 

The Board observes that the veteran's claim for entitlement 
to service connection for a back disorder had previously been 
denied as "not well grounded" in a February 2000 rating.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, pursuant to Section 7 of the 
VCAA, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; 
codified as amended at §§ 5102, 5103, 5106 and 5107 (West 
2002), if a claim that was denied as "not well grounded" 
between July 14, 1999, and November 9, 2000, the claim was to 
be reconsidered de novo and re-adjudicated "as if the denial 
or dismissal had not been made."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 1343-
44, (Fed. Cir. 2003).  Accordingly, that claim was 
readjudicated.  

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements- 
addressed above-were furnished to the veteran after one of 
the rating actions on appeal because the VCAA's notice 
requirements were not ensconced until afterwards.  However, 
the Board finds that any delay in issuing section 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  Hence, the Board finds that 
the VA's failure in not fulfilling VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); see also Mayfield v. Nicholson, 20 Vet. 
App. 527 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).

Preliminary Matters

Pursuant to the Board's October 2005 remand, examinations 
were scheduled in April 2006 (dermatology) and May 2006 
(joints, rectum, spine).  In March 2006, the RO notified the 
veteran as to adverse consequences for failure to report to 
examinations.  The veteran cancelled his April and May 2006 
appointments and indicated that he would contact the RO to 
reschedule, but the record does not reflect any further 
contact from him.  

Although the Board had instructed that all examination 
notices be associated with the claims file, only a copy of 
the examination notice for the dermatological examination has 
been associated with the claims file.  However, because he 
responded and cancelled his April and May 2006 VA medical 
examinations, receipt of the notices for both examinations is 
presumed.  Notwithstanding, in correspondence dated September 
21, 2006, the veteran's attention was again directed to the 
Board's directed examinations, and he was specifically 
requested to indicate whether he was willing to report.  He 
was also informed that failure to respond would result in a 
decision based on the evidence of record.  As his 
representative noted in its Post Remand Brief of June 2007, 
the veteran did not respond.  The Board finds that the 
September 2006 correspondence fulfills the Board's purpose in 
requesting copies of all examination notices and, 
accordingly, satisfies the requested actions by the Board in 
its remand.  See Stegall v. West, 11 Vet. App. 268. (1998) 
(remand by the Board confers on the claimant, as matter of 
law, the right to compliance with the remand order).  Another 
remand to obtain copies of such notices would serve no 
constructive purpose.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The Board notes that the veteran's service medical records 
show back complaints in July 1968 and August 1979.  
Thereafter, the veteran presented in December 1982 with 
paraspinal spasm and radiation to the right just above the 
iliac crest with straight leg raising; he was assessed with 
an unstable back, possibly related to straight leg sit ups.  
He was instructed to discontinue that exercise and to apply 
heat.  Service medical records are otherwise essentially 
silent as to complaints, findings, treatment or diagnoses 
relating to back.  His separation examination of April 1985 
failed to identify any pertinent back pathology and a medical 
history obtained at that time did not include any reference 
to back pain.  

The veteran presented at a service department medical 
facility two weeks after completion of his military service, 
in April 1986.  He complained of lower back pain.  Following 
objective evaluation, the assessment was low back strain.  A 
magnetic resonance imaging (MRI) report of April 4, 2001, 
identified significant spondyloarthropathy at L4-5 and L5-S1 
secondary to disk bulges and facet overgrowth.  

Following a VA medical examination in February 2001, the 
diagnosis was chronic lumbosacral strain.  The etiology of 
the problem was not identified.

Following a VA physical and radiological examination in May 
2002, degenerative joint disease of lumbar spine was 
diagnosed.  The physician offered his opinion that the 
veteran's low back condition was unrelated to military 
service although he apparently did not consider the veteran's 
back complaints in service.

Associated with the claims folder are medical records from 
service department medical facilities dated from 1991 through 
2001.  These records reflect treatment of the veteran's low 
back problems.  The diagnoses include lumbar sciatica; 
degenerative joint disease of the lumbar spine; 
spondyloarthrosis at the lumbosacral junction; and 
thoracolumbar diffuse idiopathic skeletal hyperostosis 
(DISH).  None of the reports include an opinion as to the 
etiology of the back problems.

As noted above, the veteran was scheduled for another VA 
orthopedic examination, but cancelled the examination.  He 
did not respond to an inquiry as to whether he would report 
to an examination.  

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The veteran has not 
satisfied his responsibilities in the development of his 
claim.  In light of the foregoing, the Board finds that VA 
has developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the duty to assist.

The evidence demonstrates that veteran's complaints in 
service were acute and transitory and that they resolved 
without residuals.  His three documented back complaints span 
a period of approximately fourteen years and, notably, were 
without findings of any appreciable abnormalities.  The 
record does not reflect the necessity for follow-up treatment 
such as would be necessary for a chronic disorder.  The 
absence of pertinent abnormality noted on the veteran's April 
1985 separation examination also supports the Board's 
finding.  Furthermore, his complaints in 1986 were not 
associated with his military service by competent medical 
authority and also reflect onset nearly a year after service.  
Moreover, arthritis, a medical condition for which service 
connection could be established on a presumptive basis, was 
not clinically manifested until well beyond the period for 
which entitlement to service connection on a presumptive 
basis is warranted.  Finally, the only opinion regarding 
etiology of the low back disorder was stated during a May 
2002 VA medical examination wherein the physician 
specifically ruled out military service as the basis for his 
present back pathology.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   

Increased Ratings

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of this section.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 
(b) When a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (a)(b) (2006).

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).    

As a result of the lack of evidence to establish a basis for 
increased ratings for a left ankle disorder, a left nostril 
scar, and for hemmorhoids, the Board, in October 2005, 
remanded the claim to have the veteran undergo VA medical 
examinations.  Examinations were scheduled in April and May 
2006, and prior to the scheduled examinations, the veteran 
telephoned the VA Medical Center indicating an inability to 
keep those appointments.  He indicated that he would contact 
the RO.  In a September 2006 letter, VA inquired of the 
veteran whether he would be willing to report if his 
examination were rescheduled.  The same letter indicated that 
if he did not respond, VA would make a determination as to 
the disabilities on appeal based on the application of 
38 C.F.R. § 3.655.  He was provided with 60 days to respond.  
He did not respond.  The record does not reflect that the 
letter was returned to VA as undeliverable, and thus the 
veteran is presumed to have received it. 

The examinations sought by the Board might have provided 
additional information regarding the veteran's left ankle, 
left nostril scar and hemmorhoids.  Regulations provide that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the claimant, 
without good cause, fails to report for such examination, and 
the examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied. See 38 C.F.R. § 3.655.  
This is a claim for increase, and the regulation provides 
that VA "shall" deny the claim.  See id.

It is possible that the veteran has experienced an increase 
in the claimed disorders for which he is seeking higher 
ratings; however, the examinations to which the veteran 
failed to appear would have allowed medical professionals to 
provide a clear assessment of the disabilities.  "The duty to 
assist is not a one-way street." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In another case, the Court noted that 
in remanding the case to the Board for an examination, the 
veteran was "expected to cooperate in the efforts to 
adjudicate" the veteran's claim for benefits. Kowalski v. 
Nicholson, 19 Vet. App. 171, 181 (2005).  The Court then 
added, "Their failure to do so would subject them to the risk 
of an adverse adjudication based on an incomplete and 
underdeveloped record." Id.

In conclusion, the issues of increased ratings for a left 
ankle disorder, a left nostril scar and hemmorhoids are 
denied by operation of law.




ORDER

Service connection for a back disorder is denied.  

Entitlement to increased evaluation for a left ankle 
disability is denied. 

Entitlement to increased (compensable) evaluation for scar on 
the left nostril is denied. 

Entitlement to increased (compensable) evaluation for 
hemorrhoids is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


